PER CURIAM:
Randy Brown appeals the district court’s order granting the Prince George’s County Board of Education’s Motion to Enforce Settlement Agreement and denying Brown’s Motion to Set Aside Settlement Agreement. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Brown v. Prince George’s County Bd. of Educ., No. 8:05-*191cv-00114-RWT (D. Md. filed Nov. 9, 2006 & entered Nov. 13, 2006). We dispense •with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.